DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
 
Response to Amendment
	Applicant’s response filed 13 October 2021 has been received and entered.  Claims 72-126 are currently pending in the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 13 October 2021 have been fully considered but are not found persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 72-101, 103-109, 111-116, 118-123 and 125-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,951,966.
 ‘966 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method.  ‘966 teaches treatment of nonalcoholic fatty liver disease (NAFLD) (see column 36, lines 15-16).  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘966 in a method of treating NAFLD because ‘966 teaches the treatment of NAFLD with the chimeric polypeptides.  One of ordinary skill in the art would be motivated to use the chimer of ‘966 in such a method because the ‘966 teach that the chimeric peptides can be used for a number of different therapeutic purposes and the peptides have biological improvements over use of native FGF19 as indicated by claim 1 at (iii) of ‘966.  While ‘966 does not teach that the chimeric peptides reduce bile acid synthesis, the prior art recognized that FGF19 reduces bile acid synthesis (see Wu et al., cited by Applicant) and this would be inherent to the administration of the FGF19 chimeric polypeptide.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant argues at page 14 of the response that the context where NAFLD is mentioned in the ‘966 patent is not related to bile acid synthesis.  Applicant also asserts that the ‘966 patent discloses NAFLD once among a list of metabolic diseases and disorders in a context that is distinct from bile acid dysregulation.  Applicant concludes that the ‘966 patent does not each a method of reducing bile acid synthesis in a subject 
‘966 teaches the treatment of NAFLD with the chimeric polypeptides.  The fact that NAFLD is one of several diseases/disorders to be treated does not negate the teaching that NAFLD is clearly encompassed by the ‘966 patent.  One of ordinary skill in the art has a reasonable expectation that administration of the peptides of ‘966 will treat NAFLD.  If one of ordinary skill in the art treats a patient with NAFLD with the peptides of ‘966, the result will be a reduction in bile acid synthesis because this is the mechanism of how the peptides function.  While ‘966 does not specifically teach that the chimeric peptides reduce bile acid synthesis, the prior art recognized that FGF19 reduces bile acid synthesis (see Wu et al., cited by Applicant) and was cited in ‘966 and this effect would be inherent to the administration of the FGF19 chimeric polypeptide.  While the instant claims may be specifically directed to reducing bile acid synthesis, the patient population which is being treated are those with NAFLD.  ‘966 clearly teaches treating a subject with NAFLD with the chimeric polypeptides of the claims and the result would inherently be a reduction in bile acid synthesis, absent evidence to the contrary.
Applicant argues at page 14 of the response that ‘966 does not teach the claimed peptides reduce bile acid synthesis.  Applicant asserts that the “Examiner confuses what were known about the properties of the claimed peptides before the effective filing date of the present application”.  Applicant’s argument has been fully considered, but is not persuasive.  One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to administer the chimeric peptides of In re Papesch, CCPA 137 USPQ 43; In re Swinehart and Sjiligoj, 169 USPQ 226 (CCPA 1971); In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).
Applicant asserts that Wu et al. does not assist in rendering the present application obvious.  Applicant argues that a person of ordinary skill in the art would have expected the reduction of CYP7A1 expression and the induction of HCC formation to be coupled.  Applicant asserts that because the peptides of ‘966 have a split property of reduced HCC formation and activation of FGFR4, the skilled artisan would not have been motivated to use the peptides to reduce bile acid synthesis because they would not know if the peptides possessed this activity.  Applicant’s arguments have been fully considered, but are not found persuasive.  The rejection is not based on reducing bile acid synthesis, but rather, treating subjects with NAFLD.  When the subjects with NAFLD are treated with the peptides of ‘966, the result is necessarily the claimed method because the ability of the chimeric peptides of ‘966 to reduce bile acid synthesis 

Claims 72-101, 103-109, 111-116, 118-123 and 125-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Pat. 9,670,260.
 ‘260 discloses the chimeric FGF19/FGF21 polypeptides of SEQ ID NO:69 that are used in the claimed method.  ‘260 teach treatments of nonalcoholic fatty liver disease (NAFLD) (see column 38, line 1).  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘260 in a method of treating NAFLD because ‘260 teaches the treatment of NAFLD with the chimeric polypeptides.  One of ordinary skill in the art would be motivated to use the chimer of SEQ ID NO:69 of ‘260 in such a method because ‘260 teaches that the chimeric peptides can be used for a number of different therapeutic purposes and the peptides have biological improvements over use of native FGF19 with regard to reduced hepatocellular carcinoma formation, greater glucose lowering activity, less lipid increasing activity, less triglyceride action, less cholesterol activity, less non-HDL activity and/or less HDL increasing activity.  While ‘966 does not teach that the chimeric peptides reduce bile acid synthesis, the prior art recognized that FGF19 reduces bile acid synthesis (see Wu et al., cited by Applicant) and this would be inherent to the administration of the FGF19 chimeric polypeptide.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Claims 72-101, 103-109, 111-116, 118-123 and 125-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34, 54, 61-66 and 85 of U.S. Patent No. 9,089,525.
 ‘525 discloses methods of reducing glucose levels in a subject with the chimeric FGF19/FGF21 polypeptide of SEQ ID NO:69 used in the claimed method.  ‘525 teaches treatments of nonalcoholic fatty liver disease (NAFLD) (see column 38, line 1).  ‘525 includes claims wherein the subject has NAFLD (see claims 54 and 85).
Practicing the claimed method of ‘525 results in the practice of the instantly claimed method because the patient population being treated is the same and the same chimeric polypeptides are being employed.  While ‘525 does not teach that the chimeric peptides reduce bile acid synthesis, the prior art recognized that FGF19 reduces bile acid synthesis (see Wu et al., cited by Applicant) and this would be inherent to the administration of the FGF19 chimeric polypeptide.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.


 ‘590 discloses methods of reducing body mass in a subject in need thereof with the chimeric FGF19/FGF21 polypeptides used in the claimed method.  ‘525 teaches treatments of nonalcoholic fatty liver disease (NAFLD) (see column 38, line 1) and claims treatment wherein the subject has NAFLD (see claims 58 and 89).
Practicing the claimed method of ‘590 results in the practice of the instantly claimed method because the patient population being treated is the same and the same chimeric polypeptides are being employed.  While ‘590 does not teach that the chimeric peptides reduce bile acid synthesis, the prior art recognized that FGF19 reduces bile acid synthesis (see Wu et al., cited by Applicant) and this would be inherent to the administration of the FGF19 chimeric polypeptide.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Claims 72-89, 96 and 104-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-80 and 82-87 of copending Application No. 16/017,759.
 ‘759 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method including the peptide of SEQ ID NO:52.  ‘759 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.    
prima facie obvious to one of ordinary skill at the time of the instant invention to use the polypeptide of SEQ ID NO:52 of ‘759 in a method of reducing bile acid synthesis because ‘759 teaches the treatment of NAFLD with the chimeric polypeptides and because FGF19 polypeptides reduce bile acid synthesis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘759 in such a method because the ‘759 teach that the chimeric peptides can be used for a number of different therapeutic conditions, including NAFLD.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Claims 72-88, 98 and 104-109 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-91 of copending Application No. 16/216,402.
 ‘402 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method including the peptide of SEQ ID NO:141.  ‘402 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the instant invention to use the polypeptide of SEQ ID NO:141 of ‘402 in a method of reducing bile acid synthesis in a subject with NAFLD because ‘402 teaches the treatment of NAFLD with the chimeric polypeptides and FGF19 reduced bile acid synthesis, absent evidence to the contrary.  One of ordinary skill in the art prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.


Terminal Disclaimer
The terminal disclaimer filed on 28 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of:  Application No. 16/282,002 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 102, 110, 117 and 124 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Christine J Saoud/Primary Examiner, Art Unit 1647